Citation Nr: 0119051	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  97-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which continued a 10 percent 
disability rating for PTSD.  In rating decision of January 
1998, the RO granted a temporary total disability rating, 
pursuant to 38 C.F.R. § 4.29 for a period of hospitalization, 
effective from October 20, 1997, and continued a 10 percent 
rating from December 1, 1997.  In rating decision of 
September 1998, the RO granted another temporary total 
disability rating, pursuant to 38 C.F.R. § 4.29, effective 
from March 4, 1998, and continued a 10 percent rating from 
April 1, 1998.  In rating decision of December 1998, the RO 
granted a 30 percent rating for PTSD, effective from November 
27, 1996 (the date of the veteran's claim for an increased 
rating).

In August 1999, the Board remanded the case for further 
development.  In rating decision of February 2000, the RO 
granted temporary total disability ratings, pursuant to 
38 C.F.R. § 4.29 for periods of hospitalization, from October 
4, 1999, through October 26, 1999, and from December 20, 
1999, through January 14, 2000.  In addition, the RO denied a 
rating in excess of 30 percent for PTSD (except for the two 
periods of temporary total disability granted).  The case was 
returned to the Board and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
several hospitalizations, more frequent in recent years; 
generally, a decreasing Global Assessment of Functioning 
(GAF) score; and a work history involving numerous jobs, with 
current unemployment.

2.  The veteran's PTSD symptomatology prior to March 1998 
includes complaints of nightmares, intrusive thoughts, and 
sleep disturbance; a VA examiner in January 1997 noted a GAF 
score of 60; a hospitalization in 1997 showed that the 
veteran had a stable mood, full range of affect, and a GAF 
score of 65. 

3.  The veteran's PTSD symptomatology beginning in April 1998 
includes nightmares, flashbacks, intrusive thoughts, sleep 
disturbance, depression, poor impulse control, avoidance, 
easy startle reaction, and some short-term memory impairment, 
with GAF scores of 60 and lower.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD, prior to March 4, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for a 50 percent disability evaluation for 
PTSD, effective from April 1, 1998, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in law during the pendency of this appeal. On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant.  The 
RO has obtained the veteran's VA medical records and 
identified private medical records.  In a letter dated in 
September 1999, the RO requested that the veteran provide a 
complete medical history, identifying the medical doctors and 
facilities that treated him for PTSD, both VA and non-VA.  
The RO also obtained copies of the veteran's records from the 
Social Security Administration and the Michigan Disability 
Service.  In addition, the RO provided the veteran with the 
applicable law and regulations in the September 1997 
Statement of the Case and Supplemental Statements of the Case 
dated in December 1998 and February 2001.  Accordingly, the 
Board finds that the VA has fulfilled its duties to notify 
and assist the veteran in the development of his claim for VA 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A).

The veteran has indicated that the severity of his service-
connected PTSD warrants a rating in excess of 30 percent.  He 
contends that he is unable to deal with people and cannot 
obtain and maintain employment.  He has flashbacks, 
nightmares, trouble tolerating large crowds, and keeps 
himself pretty isolated.  He takes medication and receives 
ongoing medical treatment for his PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).  Under the current rating 
criteria set forth in Diagnostic Code 9411, a 30 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is assignable where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assignable with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4. 130 (2000), a GAF score of 31 to 40 
is indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 41 to 50 indicates serious 
symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Based on the facts discussed hereinafter, the Board concludes 
that an evaluation in excess of 30 percent for the veteran's 
service-connected PTSD is not warranted prior to March 4, 
1998, at which time the veteran received a temporary total 
disability rating for PTSD pursuant to 38 C.F.R. § 4.29, 
based on a period of hospitalization.  However, the severity 
of his PTSD increased thereafter and warrants a 50 percent 
rating, effective from April 1, 1998, after the termination 
of a temporary total disability rating for another period of 
hospitalization.

The evidence of record shows that the veteran filed his 
current claim for an increased rating for PTSD in November 
1996.  At that time, his service-connected PTSD was rated as 
10 percent disabling.  The Board initially notes that the 
regulations regarding the rating of PTSD were amended in 
October 1996, effective November 7, 1996.  The veteran's 
claim was filed a few days thereafter and, thus, only the 
amended, current regulations apply.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991) (where the law or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so).

A VA examination for PTSD in January 1997 shows that the 
veteran complained of sleep problems, sleep disturbed by 
flashbacks and nightmares in which he saw 
mangled bodies.  He also reported that during waking state, 
he often had anxiety attacks.  He stated that the medication 
that he was taking was helpful but not curative.  He reported 
that certain smells were suggestive of Vietnam.  He further 
stated that he had started drinking and using drugs while he 
was in Vietnam, and that this continued for 17 years, but 
that he had been abstinent of both for the past four years.  
In regard to his employment history, the veteran reported 
that pre-service he had held jobs for short periods.  Post-
service the longest job he had held had been for about two 
and a half years.  He reported that he could not tolerate 
crowds and being around other people and that was the reason 
for his short stays on any job.  According to the veteran, he 
had been employed in the plumbing field for the past 20 years 
and estimated that he had made approximately $10,000 in the 
prior year.  The examiner noted that the veteran was "washed 
out affectively" and related his historical data without any 
emotion.  No diagnostic tests were conducted.  The examiner 
noted that the veteran could manage his own financial 
affairs.  The diagnosis on Axis I was PTSD.  The noted GAF 
score was 60.  As noted above, under DSM-IV, a GAF score of 
60 indicates only moderate symptoms.

VA outpatient treatment records show continued treatment for 
PTSD.  A Psychosocial Assessment Update report, dated in 
September 1997, shows that the veteran reported poor memory 
problems, minor PTSD symptoms of flashbacks and cold sweats, 
poor impulse control, financial problems and poor attitude.  
A VA medical report of a hospitalization from October to 
November 1997 shows that, at the time of admission, the 
veteran complained of nightmares, intrusive thoughts, and 
sleep disturbance.  He was taking Prozac and Klonopin.  The 
mental status examination shows that he was friendly, 
interactive and cooperative.  His mood appeared to be stable 
and he displayed a full range of affect.  The diagnosis on 
Axis I was PTSD.  The GAF score was 65.  Under DSM-IV, this 
level of severity indicates only mild symptoms.

The evidence shows that the veteran was hospitalized for 
treatment of his PTSD from March 4 to March 26, 1998.  The 
hospital report notes that, on admission, the veteran had a 
GAF score of 50; the highest GAF score earlier that year had 
been 60.  
The veteran was admitted to the hospital complaining of 
nightmares and flashbacks which were combat related.  On 
examination, the veteran had a pleasant demeanor and was 
appropriately interactive.  The examiner noted that the 
veteran appeared to be competent for VA purposes and was 
seeking employment.  He attended a PTSD program.

The Board finds that the level of severity of the veteran's 
PTSD prior to the hospitalization beginning on March 4, 1998, 
was no greater than 30 percent disabling.  The GAF scores had 
been 60 and 65, demonstrating only mild to moderate symptoms.  
Although the January 1997 examination indicated some 
flattened affect, the evidence does not show other symptoms 
such as circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty 
understanding complex commands; impairment in memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  The evidence shows that 
the veteran has had numerous jobs and at the time of the 
March 1998 VA hospitalization, the veteran apparently was 
unemployed and seeking work.  However, the January 1997 VA 
examination report indicates that he had worked doing 
plumbing jobs for the prior year.  Accordingly, the Board 
finds that the evidence does not support a rating in excess 
of 30 percent prior to March 4, 1998, at which time the 
veteran received a temporary total disability rating for the 
March 1998 hospitalization.

Based on the following facts, the Board finds that the 
severity of the veteran's PTSD increased and a 50 percent 
evaluation is warranted from April 1, 1998, when the 
temporary total disability rating for the March 1998 
hospitalization terminated.  As noted above, the March 1998 
hospital record demonstrates that the veteran's GAF score was 
50.  Pursuant to DSM-IV, a GAF score of 50 indicates serious 
symptoms or serious impairment in social, occupational, or 
school functioning.  For purposes of this appeal, the 
evidence prior to the March 1998 hospitalization demonstrated 
GAF scores in the 60s and, therefore, show an increase in the 
severity of the veteran's PTSD.

In June 1998, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The veteran reported 
that he was taking medication for PTSD.  He testified that he 
had a sleep disorder.  He stated that he had monthly 
appointments for therapy at the VA medical center.  The 
veteran testified that he had had a lot of short-term jobs.  
He stated that he had flashbacks and nightmares, trouble 
tolerating large crowds, and that he kept himself pretty 
isolated.

In a December 1998 VA Work Restoration Unit consultation 
report, it is noted that the psychologist did not feel that 
the veteran had demonstrated skills needed to succeed in a 
training program at that time.  It was recommended that the 
veteran participate in the Incentive Therapy Program to 
improve his skills.  The veteran, however, did not return.

The veteran was hospitalized again from January 13 to 
February 1, 1999.  The VA hospital record notes a diagnosis 
of PTSD on Axis I, and a GAF score at entrance of 50.  The 
veteran was admitted complaining of insomnia, isolation and 
difficulty with anger control.  It was noted that he had 
recently lost his job at the hospital.  It was also noted 
that he was divorced and unemployed.  He was continuing to 
take Klonopin and was also given Prozac.  It was further 
noted that the veteran continued to be plagued with PTSD 
symptoms of nightmares, flashbacks, depression, poor impulse 
control, avoidance and other associated symptoms to a 
moderate degree.  During his hospitalization, his mood was 
"somewhat down and he admitted to mood swings."  It was 
further noted that throughout the program, the veteran 
struggled with his PTSD symptoms and continued to make 
impulsive decisions.  The veteran's symptoms were noted as 
being "moderate."

A private, licensed psychologist, E. T., Ph. D., interviewed 
the veteran in March 1999.  Based on the interview and review 
of medical records, she determined that the veteran suffered 
from severe symptomatology related to his service-connected 
PTSD.  She noted that, due to intrusive thoughts and 
depression, the veteran had difficulty with memory and 
comprehension.  In addition, due to poor sleep, irritability 
and depression, he had difficulty getting along with others 
and being 
reliable.  Dr. E. T. further noted that the veteran was 
unable to sustain substantial, gainful work activity at any 
skill or exertion level due to his intrusive thoughts, 
inability to get along with others, and other PTSD 
symptomatology.

The evidence also contains records from the Michigan 
Department of Social Services.  In a May 1999 report by a 
social worker it is noted that the veteran's symptoms 
included avoidance, isolation, distrust, anger, irritability, 
low self-esteem, poor sleep, and social inhibitions.  It was 
noted that the veteran's condition was chronic with symptoms 
usually at moderate to severe level.

A June 1999 report from P. D., Ph. D, State of Michigan, 
Disability Determination Service, notes that the veteran had 
what he referred to as anxiety attacks.  He became irritated 
and close to physically assaulting people.  It was noted that 
PTSD was first diagnosed in 1991, and that he currently was 
taking Prozac and Klonopin.  The diagnosis on Axis I was 
PTSD, chronic, with associated depression.  The GAF score was 
50.

A September 1999 Functional Capacity Assessment report, 
signed by W. H., Ph. D., notes that the veteran had 
difficulty getting along with co-workers and supervisors.  It 
was noted that the veteran would experience moderate to 
marked difficulty interacting with the public.  

The VA records show that the veteran was hospitalized again 
for treatment of his PTSD from October 4, to October 26, 
1999.  The GAF score at time of entrance into the hospital 
was 35; the GAF at the time of discharge from the hospital 
was 40.  It was noted that the veteran was divorced, 
unemployed, and living in a van.  At the time of admission, 
he complained of increasing anxiety, nightmares, depression, 
irritability, and the development of temper tantrums.  It was 
noted that the veteran's activities of daily living had 
deteriorated so that he was not taking care of himself.  He 
reported that he had stopped taking the Prozac.  On 
examination, the veteran was "somewhat untidy."  His speech 
was of normal rate, rhythm and volume and he was coherent.  
His affect appeared appropriate but his mood was dysphoric 
and 
there was some impairment of attention and concentration.  He 
reported that he was forgetful and lost things.  There was no 
evidence of psychosis and he denied suicidal or homicidal 
ideation.  The veteran was admitted to the PTSD program and 
attended groups and activities.  It was noted that there was 
not much change perceived during his hospitalization.  He 
appeared to be competent for VA purposes and after his 
discharge from the hospital he was to receive follow up in 
the PCT Clinic.  In a November 1999 addendum, it was noted 
that the veteran's condition was chronic and ranged from 
moderate to severe in intensity.  It was further noted that 
the veteran periodically needed to participate in the VA 
program to refresh his coping skills.

A lay statement dated in November 1999 was received from C. 
E., who had known the veteran for 30 years.  She noted that 
the veteran had been hospitalized many times and that his 
mental problems definitely prevented him from working.  She 
reported that the veteran had a quick, bad temper and could 
not do a regular job because he could not be around people.

A VA examination was conducted in December 1999.  The 
examiner had the veteran's claims file to review.  The 
examiner noted that the veteran stated that he had been 
unemployed since 1993 and had been unable to work because of 
his PTSD.  The veteran reported that he had a few friends 
with whom he socialized, but that he preferred to engage in 
solitary activities.  On examination, there was no evidence 
of any excessive anxiety or depression.  The veteran reported 
difficulty with memory.  The examiner assigned a GAF score of 
60.  According to the examiner, who had also examined the 
veteran in 1997, the veteran's PTSD condition had not 
worsened since that prior evaluation.  The examiner provided 
his opinion that the veteran's PTSD did not preclude his 
ability to engage in work-related activities.

A VA hospital report shows that the veteran was hospitalized 
again from December 20, 1999, to January 14, 2000.  The GAF 
score upon admission was 35.  The veteran was admitted to the 
PTSD program complaining of intrusive thoughts, 
flashbacks, night sweats, insomnia, isolation and stated that 
these symptoms had increased in intensity lately.  On 
examination, the veteran had a wide range of affect and 
modulated mood.  His long-term memory was found to be intact; 
his short-term memory was impaired.  His concentration 
appeared to be appropriate.  The veteran apparently had 
reported that he had been unemployed since 1993.  The GAF 
score noted at the time of discharge from the hospital was 
40.

In a September 2000 addendum to the December 1999 VA 
examination report, the examiner noted that the veteran's 
case record had been reviewed.  He noted that his opinion 
remained the same as given in the examination report of 
December 1999.

The Board finds that the evidence shows that the veteran's 
PTSD symptomatology has increased since March 1998.  The 
frequency of hospitalizations has increased.  In addition, 
the GAF scores have decreased beginning in 1998, evidencing 
greater severity of PTSD.  More recent evidence shows 
additional PTSD symptomatology such as memory loss and more 
difficulty in establishing and maintaining effective work 
relationships.  Accordingly the evidence supports a 50 
percent rating for PTSD since April 1, 1998.

The evidence does not warrant a rating in excess of 50 
percent, beginning in April 1998.  The evidence demonstrates 
no symptoms of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; and neglect of personal appearance 
and hygiene.

Under such circumstances, and granting the veteran the 
benefit of the doubt in this matter, the veteran's PTSD 
symptomatology more closely meets the criteria for a 50 
percent rating, beginning April 1, 1998.  Accordingly, an 
increase is warranted for that period of time.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2000).


ORDER

A rating in excess of 30 percent for PTSD, prior to April 1, 
1998, is denied (excluding the temporary total disability 
ratings); a 50 percent rating for PTSD, beginning on April 1, 
1998, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

